Claim Objections
Claim 12 is objected to because of the following informalities: the closed parenthesis is missing from the claim because there are two open parenthesis and one closed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear what the difference is between the thin band and the carcass. Specifically, if the lugs are recited to be disposed on the outer circumference of the carcass, it is not clear how the thin band can also have both exterior and interior peripheral surfaces. Accordingly, it appears the carcass and the thin band, as set forth in the claim, are the same structure.
Claim 14 is indefinite because “the at least one primary cable” lacks antecedent basis in the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-2, 4-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,764,143 to Peterson et al. (“Peterson”).

Regarding claim 1, Peterson discloses an endless elastomeric track comprising, rubber tread lugs 30 disposed on an outer circumference, 
a reinforcement layer (layer of 59 as set forth in col. 4, line 28) formed within the carcass and comprising a plurality of galvanized steel cables (e.g. col. 4, lines 60-61), wherein the plurality of galvanized steel cables are longitudinally oriented along the circumferential direction of the track (col. 4 lines 32-34);
a first galvanized wire ply on the reinforcement layer to stiffen the track and protect the
plurality of galvanized steel cables from damage, the first galvanized ply comprising a plurality of individual galvanized filaments (col. 4 lines 10-21 disclosing a galvanized steel cross ply structure with zinc coated filaments 58); 
a second galvanized wire ply on the first galvanized ply (col. 4, line 11, “two or more…”);
a second reinforcement layer formed on the second galvanized wire ply (col. 4, line 11, “two or more…”);
and a thin band 20 continuously extending in the circumferential direction which is disposed adjacent the outer circumference (Fig. 1), wherein the thin band comprises an exterior peripheral surface and an inner peripheral surface (as evident from Fig. 1).
While Peterson sets forth the above subject matter, it is not clear whether all is set forth in a single embodiment. Regardless, it would have been obvious to one of ordinary skill in the art to incorporate such into a single embodiment with the motivation of enhancing the durability aspect of the track. 

Regarding claim 2, Peterson discloses the endless elastomeric track of claim 1, wherein at least one primary cable of the plurality of galvanized cables is helically wound (col. 4, lines 22-26; see Fig. 2).

Regarding claim 4, Peterson discloses the endless elastomeric track of claim 1, wherein the two galvanized wire plies are cross-plies (col. 4, lines 10-16).

Regarding claim 5, Peterson discloses the endless elastomeric track of claim 4, wherein the thin band further comprises a reinforcement layer (i.e. the “or more” of two or more set   forth in col. 4, lines 10-11).

Regarding claim 6, Peterson discloses the endless elastomeric track of claim 5, wherein the thin band reinforcement layer is a galvanized wire ply (col. 4, lines 19-21).

Regarding claim 7, Peterson discloses the endless elastomeric track of claim 5, wherein the reinforcement layer is a fabric reinforcement (col. 4, line 17, namely steel is a reinforcement of fabrics, therefore a fabric reinforcement).

Regarding claim 8, Peterson discloses the endless elastomeric track of claim 1, wherein a reinforcement layer is disposed adjacent the at least one primary cable on an opposing side from the at least one galvanized wire ply of the at least one primary cable (e.g. as discussed above for claim 5).

Regarding claim 9, Peterson discloses the endless elastomeric track of claim 8, wherein the reinforcement layer is a galvanized wire ply (e.g. as discussed above for claim 6).

Regarding claim 10, Peterson discloses the endless elastomeric track of claim 8, wherein the reinforcement layer is a fabric reinforcement (e.g. as discussed above for claim 7).

Regarding claim 11, Peterson discloses the endless elastomeric track of claim 2, wherein the at least one primary cable has a 5.3 mm diameter (col. 4, lines 36-37).

Regarding claim 12, Peterson discloses the endless elastomeric track of claim 11, wherein the at least one primary cable is a zinc-coated wire bundle having a ((3x0.35 mm)+(6x0.63 mm)+6x(0.63 mm+6x0.57 mm)) construction (col. 4, lines 42-51).

Regarding claim 13, Peterson discloses the endless elastomeric track of claim 12, wherein the at least one primary cable is spaced at 10 ends per inch or less when viewed in a cross section taken across the width of the track (col. 4, lines 34-35).

Regarding claim 14, Peterson discloses the endless elastomeric track of claim 1, wherein the thin band is an elastomeric rubber mixture encapsulating the at least one primary cable, the elastomeric rubber mixture composition comprised of, based upon 100 parts by weight elastomers (phr),
(A)    Elastomers comprised of 20-100 phr isoprene rubber and correspondingly, zero to 80 phr of styrene/butadiene rubber;
(B)    30 to 70 phr of reinforcing filler selected from rubber reinforcing carbon black and silica comprised of 20 to 70 phr of said carbon black and from zero to 40 phr silica;
(C)    Calcined litharge from 2 to 5 phr;
(D)    Sulfur from 2 to 5 phr; and,
(E)    Zinc oxide from 3 to 9 phr (col. 3, lines 11-25).

Regarding claim 19, Peterson discloses the endless elastomeric track of claim 1, wherein the at least one galvanized wire ply comprises galvanized wires incorporated as individual elements (i.e. an individual cord 58).

Regarding claim 20, Peterson discloses the endless elastomeric track of claim 1, wherein the at least one galvanized wire ply comprises galvanized wires incorporated as elements in a strand or cord (i.e. a cord 58).

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of U.S. Patent Application Publication 20040235600 to Piou et al. (“Piou”).

Regarding claim 15-18, Peterson discloses the endless elastomeric track of claim 1, but does not disclose that the second galvanized wire ply comprises galvanized wires having a diameter of from 0.15 mm to 1.5 mm. Piou discloses wires with said diameter (see [0022]). It would have been obvious to one of ordinary skill in the art to incorporate such size for the wires with the motivation of maintaining integrity of the track (e.g. see [0043]).

Response to Arguments
Applicant's arguments filed 11/20/20 have been fully considered but they are not persuasive. Applicant argues that Peterson does not set forth the subject matter of claim 1 but does not provide any specific reasons for such. As discussed above, Peterson sets forth among other things “two or more cross plies reinforced by [galvanized] cords” and a layer of cables 59 (see col. 4, lines 10-36). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617